PER CURIAM.
Rodger Butler appeals the Florida Board of Nursing’s final order revoking his state nursing license, alleging he was denied due process when he was not notified of the final hearing at which his license was revoked. The Department of Health concedes that, although the failure to properly notify Butler was unintentional, it is nevertheless a material procedural error requiring reversal and remand. See § 120.68(7)(c) Fla. Stat.(2011).
Accordingly, we REVERSE the Board’s final order revoking Butler’s nursing license and REMAND for a new hearing, with instructions that Butler be provided adequate notice and an opportunity to be heard in accordance with federal and state principles of due process.
VAN NORTWICK, LEWIS, and SWANSON, JJ., concur.